— In a habeas corpus proceeding, based on the denial of the right to a timely final parole revocation hearing, petitioner appeals from a judgment of the Supreme Court, Queens County (Sherman, J.), dated March 10, 1983, which denied the petition. Judgment reversed, on the law, without costs or disbursements, petition granted with prejudice, and petitioner is restored to parole under the conditions heretofore in effect. Respondents failed to offer an acceptable excuse for failing to provide petitioner with a timely final parolé revocation hearing. Damiani, J. P., Lazer, Thompson and Gulotta, JJ., concur.